DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du US 2019/0293849 in view of Allen US 2020/0241138 and further in view of Lim US 2013/0113733.
Regarding claim 1, Du teaches a mobile device, comprising: a display stack, comprising: a display(fig 1 14);; a transmitter module (60)comprising multiple emitters [0077]; and a receiver module (60), comprising; a receiver optical element [0077]; a polarization analyzer ([0024] optical filters that change polarization); and a detector (photodiode [0024]).
Du omits a receiver compensating element.  Allen teaches a proximity sensor with a compensation element to adjust for different target angles (see [0023]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Du in view of Allen to adjust for different target angles.
Du also omits a thin film transistor stack disposed under the display; and a back film disposed under the thin film transistor stack.  Lim teaches a thin film transistor stack [0034] disposed under the display; and a back film (fig. 2 lower polarizer 216) disposed under the thin film transistor stack to implement a cost effective efficient display (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Du in view of Allen and Lim to implement a cost effective efficient display.
Allowable Subject Matter
Claims 1-19 are allowed.

s 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-13, the prior art of record does not teach an optoelectronic device for mitigating crosstalk, comprising: a housing; a cover glass attached to the housing; a display disposed within the housing and viewable through the cover glass; a transmitter module positioned under the display and comprising: a transmitter polarization control element, and an optical emitter configured to emit light toward the transmitter polarization control element, the transmitter polarization control element changing a polarization state of light and passing the polarized light toward the display; and a receiver module positioned under the display and comprising: a receiver polarization control element; and an optical receiver configured to detect a portion of the polarized light reflected off a target external to the cover glass and received through the receiver polarization control element.
Regarding claims 14-19 the prior art of record does not teach a method for mitigating crosstalk in an electronic device, comprising: emitting light using a transmitter module, comprising: polarizing the emitted light; providing the polarized light through an element of a display stack including a display, to a target; receiving a reflection of the polarized light from the target, at a receiver module; analyzing the received reflection of the polarized light; and differentiating between the reflection of the polarized light from the target and a crosstalk generated by a second reflection of the polarized light off of or within the display stack.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871